Libel for wages. The vessel was captured and sent in for adjudication. The master offered to discharge the seamen and find passages home for them, but they refused to quit the ship. She was. condemned; but upon appeal the decree was reversed. The vessel then prosecuted her voyage and returned to Baltimore. The district judge decreed wages for the whole time, including the delay at the port, where the vessel was sent in for adjudication [case unreported], which sentence was affirmed by this court.